Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 21-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2016/074750 to Satoshi et al.
As to claims 15-18, 22, and 26, Satoshi discloses articles made of thermoplastic polyurethanes, in particular an adhesive sheet for protecting (protective cover, claim 22) the image display module of an mobile phone (0002).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search).  Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).
As to claim 20, Satoshi discloses difunctional acrylates as chain extenders, such as 1,6-hexanediol dimethacrylate (0091, 0137).
As to claim 21, Satoshi discloses dioctyltinzineodecanate as a suitable catalyst (0135).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016/074750 to Satoshi et al. in view of U.S. Patent Pub. No. 2015/0284501 to Wamprecht et al.
As to claim 19, Satoshi discloses articles made of thermoplastic polyurethanes, in particular an adhesive sheet for protecting (protective cover, claim 22) the image display module of an mobile phone (0002).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search).  Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).
Satoshi does not expressly disclose the claimed diisocyanates.

At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the diisocyanates of Satoshi with the aromatic diisocyanate of Wamprecht to provide the elastomer with improved mechanical properties and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function, i.e. to provide urethane elastomers with the desired properties.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.

As to claims 23-24, Satoshi discloses articles made of thermoplastic polyurethanes, in particular an adhesive sheet for protecting (protective cover, claim 22) the image display module of a mobile phone (0002).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search).  Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).
Satoshi does not expressly disclose TPU articles comprising fibers.
Wamprecht discloses thermoplastic polyurethane elastomers comprising auxiliaries and/or additives including fibrous reinforcing materials including glass fibers (0069, See handbook provided by applicant).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to include the glass fibers taught in Wamprecht to reinforce the articles prepared in Satoshi (0069).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763